DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10-35 are pending. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2022 has been entered.
This application is a 35 U.S.C. § 371 national phase application of International Application Serial No. PCT/US2017/047123, filed August 16, 2017, which claims the
benefit, under 35 U.S.C. § 119(e), of U.S. Provisional Application No. 62/375,666, filed
August 16, 2016.
 
Election/Restrictions
Upon reconsideration, the claims previously withdrawn have been rejoined. Therefore claims 10-35 are under examination. 

Claim Objections
Claims are objected to because of the following informalities:  independent limitations require their own articles. This is the case in line 1 of claim 10 and claim 25, line 2, “retinal pigment epithelium” which requires the article “a”. This is true of “defect” in claim 23, line 1, claim 28, line 1 and “therapeutic RNA in line 6 as well as claim 27, 28, line 9. Thereafter, the article is “the” i.e. claim 23, line 7, 9, claim 24, claim 28, line 10, claim 29 for “the defect”. Appropriate correction is required.

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims refer to AAV and “derivatives thereof”. The specification, however, does not describe derivatives of AAV1, AAV4, AAV5, AAV7, AAV8, AAV9, AAV10, AAV11 or AAV12. The specification only teaches AAV1, AAV4, AAV5, AAV7, AAV8, AAV9, AAV10, AAV11 or AAV12.  As well, there is no disclosure of the structural properties that are required of the derivative such that the method of introducing or treating can be performed. Furthermore, these derivatives must have modifications in known sequences which are used in the specification to increase hsp binding. The claims thus are drawn to a large genus of AAV which are not sufficiently described in the specification.  The written description requirement for genus claims may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with known or disclosed correlations between function and structure, or by a combination of such characteristics sufficient to show that the applicant was in possession of the claimed genus.  
To this end, the MPEP provides such guidance (emphasis added). If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing "a result that one might achieve if one made that invention"); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does "little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate"). Compare Fonar, 107 F.3d at 1549, 41 USPQ2d at 1805 (disclosure of software function adequate in that art).  
Furthermore, it is aptly noted that the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, i.e., the ability to have enhanced hsp binding to introduce nucleic acids into and/or treat retinal cells, does not provide an adequate written description of the genus. See the Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). To this end, the MPEP provides such guidance. If the application as filed does not disclose the complete structure of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing "a result that one might achieve if one made that invention"); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does "little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate"). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-35 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Samulski et al (as evidenced by Venkatesh et al (Curr Protoc Microbiol, 2013, pages 1-37). This is a new rejection. 
Samulski et al teach use of rAAV for treatment and delivery methods. Targets of the AAV are retinal cells or retinal pigment epithelium for treatment of retinal disorders in humans (see e.g. ¶0156, 0160 and claim 27). Regarding delivery, Samulski teaches that direct administration is an exemplary method of administration (see e.g. page 40). Venkatesh et al teach that rAAV is delivered intravitreally (see page 1) which is direct administration.
Samulski teaches the following modifications to improve hsp binding (see e.g. ¶ 0051, 0052, 0055, 0065-0076). These modificatisn enhance dhsp binding 
[0078] In representative embodiments, the virus vectors of the invention have enhanced binding to heparin and/or heparan sulfate as compared with a parent virus vector that does not have the amino acid substitution.

AAV1-531 (which corresponds to 530 in AAV4, see ¶0070)
AAV2-530
AAV3 531
AAV4-530
AAV5-517
AAV7-533
AAV8-533
AAV9-531. 
These locations are substituted with lysine (see e.g.0065-0075). And the vector includes therapeutic genes for i.e. macular degeneration (see ¶0137).  

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 10-35 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 23-25 in view of claims 1-15 of U.S. Patent 7,867,484 (as evidenced by Venkatesh et al (Curr Protoc Microbiol, 2013, pages 1-37).
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims of the instant invention overlap all that is recited in claims 1-15 and 23-25 of U.S. Patent 7,867,484. That is, the cited claims of U.S. Patent 7,867,484 anticipate and fall entirely within the scope of the rejected claims of the instant application. Specifically, application U.S. Patent 7,867,484 is drawn to methods of using modified rAAV to treat and deliver nucleic acids to tissues such as retinal cells wherein administration is direct. Venkatesh et al teach that rAAV is delivered intravitreally (see page 1) which is direct administration.
	Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding the U.S. Patent 7,867,484, then two different assignees would hold a patent to the claimed invention of U.S. Patent 7,867,484, and thus improperly there would be possible harassment by multiple assignees.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1631